 PACIFIC MILLS385any other manner to discriminate against employees because of their mem-bership in a labor organization other than UNITED FRESH FRUIT&VEGETABLEWORKERS,LOCALINDUSTRIAL UNION No. 78, C. I.0., or because of their non-membership in said union, in violation of Section 8 (a) (3) of the Act,except to the extent authorized by said section.WE WILL NOTrestrain or coerce employees of ARENA COMPANY OF SALINAS,its successors or assigns,in the exercise of the rights guaranteed by Section7 of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized by Section 8 (a) (3) of the Act.WE WILL, jointly and severally,with GROWER-SHIPPER VEGETABLE ASSOCIA-TION OF CENTRAL CALIFORNIA,and said ARENA COMPANY OF SALINAS, and inthe manner and to the extent set forth in the section of the IntermediateReport and Recommended Order entitled"The Remedy,"make Edna Cooneywhole for any loss of pay suffered as a result of the discrimination againsther.UNITED FRESHFRUIT &VEGETABLE WORKERS,LOCALINDUSTRIALUNION No. 78, C. I. O.Labor Organization.By ------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty(60) days from the date hereof, andmust not be altered,defaced, or covered by any other material.PACIFICMILLS(CARRBOROWOOLENMILLSDIVISION)andTEXTILEWORKERSUNION OFAMERICA, CIO.Case No. 11-CA--71 (formerly34-CA-271). January 19,1953Decisionand OrderOn September 12, 1952, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceeding,' finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report. The General Counsel has fileda brief herein.The Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.'The'As corrected September 15, 1952.Pursuant to the provusi ns of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[MembersHouston, Styles,and Peterson].'The Respondent has excepted to the TrialExaminer's rulingexcluding from evidencecertain tabulations and a graph which the Respondent preparedin anattempt to provethat Sheila D. Peterson, a web drawer whosediscriminatory dischargewas alleged in thecomplaint, was actually dischargedbecauseher weeklyearningswere too low.The Re-102 NLRB No. 46. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings arehereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pacific Mills(CarrboroWoolen Mills Division), Carrboro, North Carolina, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or in any other labor organization of its employees, by dis-charging any of its employees or by discriminating in any othermanner in regard to their hire or tenure of employment, or any termor condition of employment.(b) Interrogating its employees concerning their reasons for joiningor assisting the Textile Workers Union of America, CIO, or any otherlabor organization, or inquiring as to who has solicited their mem-bership in the Textile Workers Union of America, CIO, or any otherlabor organization; engaging in surveillance of meetings of theTextile Workers Union of America, CIO, or any other labor organiza-tion ; and making annoying and threatening calls.(c) In any other manner, interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to join orassist the Textile Workers Union of America, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Hazel L. McKnight, Sheila D. Peterson, and Roscoe M.Davis immediate and full reinstatement to their former or substan-spondent also excepted to the Trial Examiner drawing an adverse inference from theRespondent's refusal to make available to the General Counsel the timecards from whichthe information contained in the tabulations and the graph was culled.As the documentsin question,which are in the record as rejected exhibits,would in any event not havealtered our c nclusion herein, we find that the Trial Examiner committed no prejudicialerror in excluding the documents.Moreover,regardlessof whetheror not an adverseinference is drawn from the Respondent's failure to make the timecards available, weagree with the Trial Examiner that Peterson was discriminatorily discharged. PACIFICMILLS387tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make each whole in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amounts due under the terms of this Order.(c)Post at its Carrboro Woolen Mills Division, Carrboro, NorthCarolina, copies of the notice attached to the Intermediate Report andmarked "Appendix A." 4 Copies of said notice, to be furnished bythe Regional Director for the Eleventh Region, shall, after being dulysigned by the Respondent or its authorized representative, be postedby the Respondent immediately upon the receipt thereof, and be main-tained by it for a period of at least sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.4This notice,however, shall be and it hereby is amended by striking from the firstparagraph thereof the words"Recr mmendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enf. reing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed by Textile Workers Union of America, CIO, herein calledthe Union,the General Counsel by the Regional Director for the Fifth Region(Baltimore,Maryland),of the National Labor Relations Board herein called theBoard,issued his complaint dated August 28, 1951, against Pacific Mills, CarrboroWoolen Mills Division,herein called the Respondent,alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) ofthe Labor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and the charge together with notice of the hearing wereduly served upon the Respondent and the Union.Withrespect to unfair labor practices,the complaint alleges in substance thatthe Respondent had (1)engaged in certain acts of interference,restraint, andcoercion;and (2)discharged certain three employees because of their member-ship in or assistance to the Union or because they engaged in concerted activity.The Respondent's answer denies the commission of any unfair labor practices.Pursuant to notice,a hearing was held on various dates from November 8,1951,through January 12, 1952, at Chapel Hill and Greensboro,North Carolina,before the undersigned,the Trial Examiner designated by the Chief Trial Exami-ner.The General Counsel and the Respondent were represented by counsel and 388DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union by its representative.Full opportunity to be heard,to examine andcross-examine the witnesses, and to introduce evidence bearing on the issues, wasafforded the parties.Although afforded an opportunity none of the partiespresented oral argument at the close of the testimony.Only the General Counselfiled a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Massachusetts corporation, with offices, plants, and placesof business in various States of the United States, including Carrboro, NorthCarolina, the only operation involved in this proceeding, is engaged in the manu-facture and sale of cloth.During the year preceeding November 1951, theRespondent in the conduct of this operation only purchased and caused to beshipped to its Carrboro mills from points outside the State of North Carolina,certain raw materials, supplies, and equipment valued in excess of $100,000.During the same period, Respondent processed finished products at its Carrboromills valued in excess of $100,000, which was shipped to points outside theState of North Carolina.The undersigned finds that the Respondent is engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is alabor organization admittingto membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint, and coercion1.The eventsThe Respondent's mill and certain houses itowns and maintains for its em-ployees are located at Carrboro, North Carolina, a town of less than 2,000 popula-timi.'The Respondent is the largest single employer in town, and has a normalcomplement of about 550 employees.In the spring of 1950, the 3 persons the Respondent then employed as webdrawers, including Mrs. Sheila D. Peterson,1 of the persons alleged to havebeen discriminatorily discharged,were dissatisfied with their piece rates andthey took the matter up with management. In a discussion they had withJohn Clark, resident manager of the mill, they indicated their dissatisfactionwith the rate setup for a certain warp, pointed out that none of them could makeproduction on that warp, and contended that the rate was not properly estab-lished.Peterson stated that because the Respondent wanted production and theemployees wanted pay, she was certain that Clark would be of some help. Clarkstated that he would do what he could to help them make production and ex-plained that the web drawers at the Respondent's Halifax, Virginia, mill weredoing very well on the same warp.Peterson informed Clark that the Carrboroweb drawers were willing to visit that mill at their own expense to learn howthe web drawers there were able to earn so much more. Clark explained, how-iU S. Census of Population : 1950; Number of Inhabitants, Chapter 33, North Carolina,U. S Government Printing Office, Washington, D C., 1951. PACIFIC MILLS389ever, that it was against the Respondent's policy to permit employees of onemill to visit another mill but undertook to do something about the matter.Some-time thereafter Clark informed Peterson that the matter had been studied anditwas found that the rate was properly set. Thereafter, Peterson spoke toSupervisor Dillard Powell and he told her that her work was satisfactory andabove any of the other web drawers. Powell also informed Peterson that Clarkhad stated that she knew too much to be one of Respondent's employees, thatshe was no fool and could cause the Respondent much trouble and embarrassment,and that he felt that the best thing that they could do was to get rid of her atthe first opportunity?Additional dissatisfaction among the web drawers occurred early in Sep-tember when the Respondent eliminated waiting-time pay-payment for thetime web drawers spent waiting for the arrival of work.After Peterson dis-cussed the matter with Powell, she and Powell went to Overseer RichardSilverthorne's office, Peterson pointed out to Silverthorne the unfairness ofthe change in that a web drawer might have to wait and lose as much as 2 hourspay under this system. Silverthorne, who was close to retirement, repliedthat he didn't care whether she thought it was fair, that he had been in a weaveroom since he was 14 years old, that neither she nor Powell nor anyone else wasgoing to run the mill, and that if she did not like the way that the mill paid shecould go home. Peterson stated that she was not going home, that the reason shepaid taxes was for protection against such employers as the Respondent, thatshe was going to take the matter up with the State Board of Labor at Raleigh,and that if they could not help her she thought a union could be of some service.Silverthorne became angry and ran out of his office into Clark's office takingPowell along.3That night Peterson and her husband went to the mill to see Floyd M.Durham, office and personnel manager.Mrs. Peterson explained to Durham thedifficulties the web drawers had been having and particularly the difficultyshe had had with Silverthorne concerning waiting-time pay.Durham assuredher that there must be some mistake.Mrs. Peterson stated that she wascertain that there was no error, that Silverthorne himself made it clear to herthat he decided there was going to be no waiting-time pay. She also toldDurham that she was telling him the same thing she had told Silverthorneearlier, namely, that if nothing could be done about the matter there she wouldtake it to the State Board at Raleigh and if that would not help she would seewhat a union could do. Durham became excited and asked her to please nottake the matter outside the mill family.Durham then stated that in view ofthe whole story he was certain that there must be some mistake and that hewould take the matter up with Clark the first thing in the morning. The nextday Durham, who lived across the street from the Petersons and had knownthem for some time, came over to see them and at his request spoke to Mrs.S The undersigned finds Peterson a credible witness.These findings are made on thebasis of her testimony.Powell did not appear as a witness. Clark testified that he didnot tell Powell that he should get rid of Peterson because she was causingor may causetrouble3 As already noted, Powell did notappear as a witness,Silverthorne testified that therewas an incident in his office on this subject in the presence of Powell and Peterson, thatPowell tookthe positionthat waiting-time pay should be given, that, he, Silverthorne tooka contrary view, that the matter was taken up with Clark, and that Clarkupheld Silver-thorne.Silverthorne denied that Peterson mentioned going to the State Board or to aunion.Silverthorne did not impress the undersigned as a reliable witness and his denialsare not credited.250983-vol. 102-53-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeterson alone.He told her that he had spoken to Clark and that Clark hadsaid that there had been an error and that waiting-time pay would continue.'In the latter part of September, another issue arose.The Respondent hadinstituted an 8 percent pay increase throughout the mill but the web drawersfelt that they were not benefiting from the increase.After the web drawerstook the matter up with Silverthorne, Peterson suggested to the other 2 webdrawers, Betty I. Cole and Jacqueline Copeland, who then constituted the entireweb drawing staff, that they go to the State Labor Board at Raleigh. On Mon-day, October 16, the 3 went to Raleigh as planned but did not obtain any helpthere.On the way home that day, they discussed the matter and Peterson, whohad mentioned a union to these employees before, suggested contacting a union.The next day Silverthorne talked to Cole and Copeland together and told themthat he knew that they had arranged to be out together and that he would nottolerate another such incident. It does not appear that Silverthorne spoke toPeterson on this subject.On Friday, October 20, Peterson, Silverthorne, and Clark were in Clark'soffice discussing the pay increase.This conference came about as a result ofPeterson's questioning certain aspects of the operation of the wage increase.Peterson contended that the other employees were getting the increase and thatshe was not, while they, on the other hand, endeavored to explain to her thatshe was getting the increase and explained the method of computation as itaffected the base pay but not the minimum pay. That evening Mrs. Petersonand her husband went to Durham, North Carolina, and contacted an official ofthe Union.He advised her to talk to the employees to see if they were willingto join a union and that he would have some organizers come to see her duringthe next week. Sometime during this week, Peterson had informed anotherof the persons alleged to have been discriminatorily discharged, Hazel L.McKnight, a mending and Burling employee who had difficulty in obtaining in-formation as to her piece rates, that she was going to contact some unionorganizers.Peterson inquired of McKnight if she was willing to help her andMcKnight replied in the affirmative.During the next week on Tuesday, October 24, McKnight suggested a unionto some of the other Burling and mending employees as the solution to theproblem of obtaining piece rate information.On this day at about noon, afterthe employees had had lunch, some of the burling and mending employees, HazelMcKnight, her sister-in-law, Esther McKnight, and Edna Pepper, were in therestroom standing near the door discussing their rates and obtaining informationas to what their rates were.Hazel McKnight took the position that the onlysolution was to get a union. Pepper and Esther McKnight indicated that theywere favorably disposed.Another hurling and mending employee, Ruth Kil-patrick, was also present in the restroom but not part of this group.Clark wasstanding outside the door when another employee, Frances Rigsby, came to therestroom door, leaned in, and whispered, "Shhh, Mr. Clark is standing outside,"and then called out to Kilpatrick that there was a roll of cloth hanging at herplace of work.Kilpatrick thereupon left the restroom and then the others fol-4These findings are based upon Mrs. Peterson's credible testimony corroborated in partby Mr. PetersonDurham admitted that the Petersons came to the mill one night, thatthe subject of waiting-time pay was discussed but denied that the subjectof a unionarose.He also admittedcomingto see the Petersons the next day. Clark, who did notimpress the undersigned as a credible witness, denied that he told Durham he would seeto it that Mrs Peterson was paid for waiting timeDurham was not questioned as towhether he talked to Clark about waiting-time pay for Mrs. Peterson and whether hetalked to Mrs. Peterson thereafter about the subject mentioning a c..nversation withClark. PACIFIC MILLS391lowedWhen they exited, both McKnights and Pepper saw Clark standingdirectly outside the door.The restroom door did not fit well so that a space remained when the doorwas shut. In addition, wire mesh had been used to replace the bottom panel ofthe door.There appears to be no doubt that conversations in the restroomcould be overheard outside the door. Clark denied listening at the restroomto hear the conversations taking place inside the restroom and denied anyknowledge of talk about a union at the mill while he was manager until aboutthe middle of November 1950. Clark admitted that there was an occasion whenhe was in the department for a period of 10 or 20 minutes, that at the timehe did not know there was anyone in the restroom, that he did not see anyoneenter, and that he did not hear anything in the restroom.Clark continued that1 of the employees in the department walked past him and went to the restroom,that immediately thereafter 4 employees came out of the restroom, and thathe reported the names of these employees to Silverthorne.At the end of theweek, Friday, October 27, Hazel McKnight was discharged.Before the week was out, as had been arranged, union officials called at thePeterson home after the working day on two occasions, once on Wednesday andthe other on Friday.On the following Monday, October 21, NXith the Respond-ent's permission, Peterson left work because of illness.Peterson returned towork on Tuesday, November 7, and was discharged on Friday of that week,November 10.In about the middle of December, a union meeting was held at the Petersons.Around Christmas time, Silverthorne gave expression to his views regardinglabor organizations.According to Pepper's credible testimony, Silverthornestated that he was not going to have a union at this mill if he could have any-thing to do with it, that he had worked in a mill which had a union and theywere always having trouble and that was something he did not want at thismill and was not going to haveAnother union meeting was held at Hazel McKnight's house on Wednesday,January 10, 1951.On the night of the meeting Durham, who admitted that heknew of the meeting in advance, and Supervisor William F. Fyfe, each separatelydrove toward the house slowly as he passed the cars parked on the street andthen almost came to a stop when he was in front of the McKnight house. Eachlooked toward the house and then proceeded slowly as he passed the remainingparked cars on the street.They each repeated the same operation later thatnight.Another supervisor, Caswell Andrews, engaged in substantially similarconduct but only drove by the McKnight house once.'5 Silverthoine on direct examination admitted that in a conversation with Pepper heinformed her that he hoped they would never have a union at the mill while he was there.He thereafter testified on cross-examination that he did not care whether there was auni n at the mill.6 The findings as to the conduct outside the McKnight house are based upon the testi-mony of Sheila Peterson, her husband, and Preston McKnight, husband of Hazel McKnight.Durham's and Fyfe s denials are not credited.Andrews did not appear as a witness.There is an issue as to Andrews' status, with the General Counsel contending that hewas a supervisor and the Respondent taking a c ntrary view. Clark testified that be-ginning sometime in 1950, and until about the middle of November 1950, when Clarkleft the mill, Andiews was a scheduling clerkAccording to Clark, he gave Andrews awork schedule each week and that Andrews' duty was to see to it that the work wasdone in conformance with the schedule.This was to be accomplished by Andrews seeingt ' it that the work was brought to the employees but it was not Andrews' duty to directthe employees to do the work. Clark further testified that Andrews was hourly paid andthat he had not hired or fired anyone. In addition to a description of Andrews' duties,there is credible testimony as to what he actually didAccording to Peterson, whenPowell left the Respondent in September 1950, Andrews and Fyfe gave orders to the web 392DECISIONSOF NATIONALLABOR RELATIONS BOARDAmong the employees who joined the Union at this meeting was a maintenanceemployee, Roscoe M. Davis, who is also alleged to have been discriminatorilydischarged.The next morning Davis volunteered the information that he hadjoined the Union to his supervisor, John J. Neal, and about a week later Davisceased working for the Respondent. In the early part of January, anotheremployee volunteered to Neal that he had been solicited to join the Union, andNeal inquired who had done the soliciting on behalf of the Union.On Saturday afternoon, January 13, the Union conducted another meeting.This meeting was held at the White Cross Grange Hall located on a public high-way about 5 miles from Carrboro which highway connects Carrboro and Burling-ton, North Carolina.On this occasion, Supervisors Andrews and Tommie Hoenigwere seen in the vicinity.Hoenig drove on the highway and when he approachedthe Grange Hall he proceeded very slowly and looked toward the building.When he passed the hall he resumed his normal rate of speed. In about 5 minutesHoenig came by again and repeated this conduct. Andrews also drove on thehighway and slowed down at the hall.He turned off on a dirt road which inter-sects the highway at or near the hall, proceeding slowly as lie passed the parkedcars and then continued on the dirt road.Later on, as the meeting was breakingup and the people were leaving the hall, Andrews came back on the dirt road andproceeded slowly as he passed the parked cars.Mrs. Peterson waved her handand shouted "hello"; Andrews immediately turned his head forward and enteredthe highway without stopping and then proceeded at a high rate of speed.In about the middle of January, the Petersons, who had become leaders in theUnion's organizational drive, began receiving anonymous telephone calls whichcontinued for a period of about 2 months. In general these calls were receivedat night between the hours of 6 and 7, around 9 o'clock, and between 11 and 1o'clock in the morning.The pattern was that if 1 call was received during thenight, 3 calls were received.The usual thing when the phone was answeredwas that there would not be a verbal reply but a ticking sound which wasdescribed as similar to that of a clock or time bomb .7 On one occasion whenMrs. Peterson answered the phone while the usual ticking sound was beingproduced, she heard someone state in a weird sounding voice, "You better leavethat damn Union alone or you're going to be sorry, there will be trouble." Onanother occasion, when Mrs. Peterson answered the phone, after some nastylanguage was used she was told that if she did not leave the Union alone, herhouse would be blown up.The Petersons took the matter up with the telephone company officials on sev-eral occasions.Efforts were made to trace these calls, but it was not until thenight of February 23 that the telephone people were successful. On that nightabout 11 p. m. the telephone official who was monitoring the Peterson line heardthe ticking sound and found that it was coming from a four-party line whichserved Silverthorne, John F. McLaughlin, Ernest Wilkins, supervisory employees,and Earl Strauch, who by this time had replaced Clark as resident manager ofthe mill.The phone official could not identify the particular party on this four-party line from which the call originated and also pointed out the possibility thata line could be illegally tapped and used without authorization.No further callsof this type were received by the Petersons after this date.drawers.Cole, another web drawer, testified thatshe tookorders from Andrews. Cope-land, alsoa web drawer, testified that she took ordersfrom Andrews.She testified fur-ther that she requested of Andrews and that hegranted her time offto go to the doctorwithout consulting any-ne.7A callfitting this descriptionwas also received at theMcKnightswithin a day ortwo after the union meeting at their home. PACIFIC MILLS393Strauch deniedmaking anonymousphone calls and denied producinga tickingsound on the phone to thePetersons.He also deniedthat anyonehad made suchcalls in his presence.Strauch also testified that he receivedanonymous phonecalls himself.Wilkins deniedmaking such calls and denied being present whensuch calls werebeingmade.McLaughlindenied making anonymouscalls to thePetersonsand deniedproducing a tickingsoundfrom his phone.McLaughlinalso testified that he too received anonymous calls. Silverthorne also deniedmaking anonymous calls to the Petersons or producing a ticking sound over thephone.Silverthorne also testified that he received anonymous calls during thenight in January and February and that these calls were merely used to wakehim.The telephone official testified that complaints were receivedregardingcalls awakening Silverthorne but not involvingabusive language.He testifiedfurther that on the basis of the complaints he monitored the Silverthorne phonefor 3 nights about 60 days before the Peterson incident and that no calls came in.The uniqueness of the ticking sound as an identifying symbol, which waspresent in these calls to the Petersons including the one monitored by the tele-phone company official, shows that all the calls were made by the same personor persons.The extent, the late hour, and the pattern of these calls both as tosequence and sound contents rebut the possibility of an unauthorized use of oneor more of these phones.The four persons on this party line, Wilkins, McLaugh-lin,Strauch, and Silverthorne, moreover, did not impress the undersigned ascredible witnesses.It is accordingly found that these calls were made by oneor more of the four persons on the party line and/or that the calls were madewith the knowledge and consent of one or more of these persons.2.ConclusionsIt is accordingly found that the Respondent violated Section 8 (a) (1),thereby interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, by tie following alts and conduct:(1)Engaging in surveillance of union meetings on January 10 8 and 13, 1951,(2) interrogating an employee as to who had solicited him on behalf of the Union,and (3) making annoying and threatening telephone calls.B. The discrimination; interference, restraint, and coercionThe General Counsel also alleges that the Respondent discriminatorily dis-charged Hazel L. McKnight on October 27, 1950, Sheila D. Peterson on November10, 1950, and Roscoe M. Davis on January 19, 1951. As to the McKnight andPeterson allegations, the Respondent urges that it did not learn of any unionactivities involving the Carrboro mills until January 1951.1.Hazel L. McKnightThe essence of the Respondent's explanation for discharging Hazel L. McKnightis that she engaged in objectionable conduct as an employee.McKnight wasemployed in August 1949, and discharged on October 27, 1950.Plant Manager Clark testified that he observed that McKnight engaged inloud and boisterous talking and that in his opinion it would distract otheremployees from their work.He testified further that there were several occa-sions when he took up McKnight's excessively loud talking with Overseer Silver-s By way of additional support of the surveillance allegation,the General Counsel ad-duced testimony involving Ashwell B. Harward.The undersigned finds it unnecessaryto pass upon the issue of what responsibility,if any, the Respondent had for Harward'sconduct during January 1951. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorne.Clark testified also that supervisors reported that McKnightengagedin "traveling"around amongthe employees.Silverthorne explained that Mc-Knight was always on a "rampage" and that she alwaysengaged inloud talking.Silverthorne testified also that he was constantly having to reprimand McKnightfor leaving her place of work andengagingin loud conversations, which loudtalking continued week in and week out all of the time. Silverthorneexplainedfurther that beginning shortly after McKnight became an employee he criticizedher once or twice a week, that he did not remember how many times he threatenedto discharge McKnight, but that if he had made a record of these occasionsin the form of a personnel or "grievance" slip, which the Respondent maintainsfor this purpose, he would have had to have a large folder to hold them. EarlC.McCartney,a second handunder Silverthorne, described McKnight's objec-tionable conduct asengagingin loud continuous conversation often away fromher place of work talking to other employees.He also testified that he talkedto her about these matters about two times a week.McKnight was employed by the Respondent under Silverthorne for about 14months, about 8 months of whichshe was alsosupervised by McCartney.Theseparation notice issued to Hazel McKnight stated, "temperamentally unsuitedfor job."Although Silverthorne admitted that "grievance" slips are made outonly after an attempt is made to do something with the employee, and thatthreatening an employee with discharge was a very serious matter sufficient towrite up a "grievance" slip, no slip was written up on McKnight prior toOctober 24,s when she disclosed her union interests, 3 days prior to her discharge.The incident which occurred on that day, October 24, already described when a"grievance" slip was executed for the first time, is the one in which McKnighturged unionization to two other employees, Esther McKnight and Edna Pepper,in the restroom and they indicated that they were favorably disposedand Clarkwas seenstanding directly outside the door.Later on during the day of the restroom incident, McCartney told Esther andHazel McKnight that they had gotten themselves into trouble, that they hadtalked "too much" or they had talked "too much about the wrong thing," andthat they and Pepper would be moved downstairs the next day.Clark, as has been noted, testified that he saw 4 employees, the 2 McKnights,Pepper, and Kilpatrick, leave the restroom and that he reported them to Silver-thorne.The next day the group which had a discussion about aunion, Hazeland Esther McKnight and Pepper were sent to a downstairs room to work butKilpatrick, who was also in the restroom at the time but did not participate inthe discussion, was not sentdownstairsor even criticizedfor beingin the rest-room.According to the Respondent, it had had no difficulties of the characterit asserts it had with Hazel McKnight with any of the other burlers andmenders,including Esther McKnight, Pepper, and Kilpatrick.Under Clark's version hedid not see any of the 4 employees enter the restroom or hear the conversationswhich occurred there, yet Esther McKnight and Pepper were sent downstairsalong with Hazel McKnight, but Kilpatrick was not included. Silverthorneadmitted that there was nothing to prevent him from sending Hazel McKnightdown alone, and no explanation was offered to show why Kilpatrick was notsent downstairs along with the rest.According to McCartney, there admittedlywere a sufficient number of places of work in that room to accommodate Kil-9 Another circumstance reflecting upon the accuracy of the Respondent'sportrayal ofMcKnight's conduct is the admittedly acceptable record of production which she wasable to maintain.McCartney, who engaged in a certain amount of joking with the em-ployees himself, admitted that he did not care what conduct the employees engaged inso long as they made production. PACIFIC MILLS395patrick along with the others,there being 5 places of work downstairs and only1 employee, Virginia Thomas Cox, was working there at that time. Silverthornealso admitted that the occasion for sending Hazel McKnight downstairs was,among other things, talking to a group of employees in the restroom and thatshe was sent there as punishment.It is accordingly found that Clark heardthe conversation in the restroom in which Hazel McKnight urged self-organiza-tion upon Esther McKnight and Pepper, which suggestion they were receivingfavorably.After working at the downstairs location for 3 days with Esther McKnight,Pepper, and the fourth employee, Cox,Hazel McKnight was discharged on Fri-day, October 27.According to McCartney. on that day he saw Hazel McKnightsitting in her chair out in the aisle away from her work laughing while EstherMcKnight, Pepper, and Cox were present.McCartney testified that he told herthat she had been sent to this location because she had talked and disturbedother employees upstairs and that if she did not return to work immediatelyhe would discharge her.McCartney continued, that she did not return to herwork immediately and that he then got Silverthorne with whom he had arrangedearlier that if Hazel McKnight showed no improvement she would be let go.Silverthorne testified that he had' reprimanded Hazel McKnight earlier on thebasis of a report by McCartney while she was working on the new location,and testified further that he discharged Hazel McKnight explaining to her thatit was for "talking too much and leaving her place of employment and disturbingother people."Both Pepper and Esther McKnight testified credibly that they were unawareof the aisle incident related by McCartney.Cox did not appearas a witness.Hazel McKnight denied that the aisle incident occurred but testified that on thefirst day at the new location shortly after they began working that morningshe and the other girls were laughing as McCartney came by and he told themthat they should not be laughing, that they had been sent down as punishment.Hazel McKnight also denied receiving complaints from McCartney and Silver-thorne, but testified that there were occasions when the group as a whole had beentold to quit singing and talking so much.McKnight testified further that afterthe close of the shift Silverthorne discharged her stating the reason as talkingtoomuch. In view of the foregoing and upon the basis of the undersigned'sobservation of the witnesses, the undersigned credits Hazel McKnight and findsno validity to the reasons for the discharge offered by the Respondent.The undersigned accordingly finds that the Respondent discharged Hazel L.McKnight on October 27, 1950, because it knew of and opposed her activity onbehalf of self-organization among the employees in violation of the Act.2.Sheila D. PetersonThe Respondent's explanation for the discharge of Sheila D. Peterson is lowearnings.Peterson was hired in September 1949 and was discharged on Novem-ber 10, 1950.In his direct testimony,Overseer Silverthorne in explaining how low earningswas the reason for Peterson's discharge testified that after an operator com-pleted the training period she is put into the piece rate bracket, that is, theRespondent placed the operator in a position where it granted her "make uppay" by bringing the operator's pay up to the minimum pay (86 cents an hour)in the event the operator did not earn the minimum pay on the basis of thepiecework rates.Further,Silverthorne testified,Peterson did not make thepiece rate.Silverthorne continued,that he spoke to Peterson about her pro-duction frequently,almost once a week,and that during the week as he would 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDpass through the department he spoke to her and others and asked them if therewas anything the Respondent could do to help them bring up theirearnings.Silverthorne estimated that he spoke to Peterson about low earnings once aweek explaining that week he had a slip of paper showing theaverage earningsof the operators and he would go around to those who had low earnings-thosewho did not make above the 86 cents an hour minimum-warned them and askedthem to bring their earnings up and to pay more attention to their work. Thethree web drawers including Peterson, Silverthorne explained, were usually inthe group who received makeup pay, hence the ones he had to talk to, and thatthe web drawers as a group never did bring their earnings up to what they weresupposed to be.Silverthorne testified further that he observed Peterson leavingher work quite frequently and talking to other employees, that he spoke toPeterson about this about 2 or 3 times a week and that although she had com-plaints about the work, she had no excuse for engaging in this conduct. Silver-thorne also testified that he had warned Peterson about her production. It wasSilverthorne's opinion that Peterson had received the proper training, that shehad the ability, and that she could have made a good web drawer if she hadapplied herself.In his cross-examination, Silverthorne admitted that Peterson's earnings werea little better than those of the rest of the web drawing staff, Copeland and Cole.In reply to an inquiry as to why Peterson was discharged during the week shewas discharged, Silverthorne stated that it was due to the warnings, she hadbeen warned for some time after she had completed her 12-week training period,that the Respondent could not continually make up her pay to 86 cents and ifher earnings were not brought up she would have to be discharged. Silverthornealso stated that these warnings were given once and sometimes twice a week,but that there were about a dozen weeks in which he did not have to talk to her.Further, that Peterson's production, like that of the other web drawers he hadever had at the mill, fluctuated but that none of the web drawers could meet thestandards, and that they all had low earnings because they would not apply them-selves to the job, left their work, and engaged in talking.Silverthorne admittedthat he did not discharge any web drawers but Peterson, and explained thatPeterson had been employed longer at the mill and the Respondent had to startgetting people in there who could make the rate. Silverthorne also testified thatPeterson was discharged because the Respondent was making up her pay to the86 cents an hour minimum but not every week.After Silverthorne testified that Peterson was discharged because she wasnot earning the guaranteed minimum pay, 86 cents an hour, and that the Re-spondent had to make up her pay or subsidize her as a regular matter, PlantManager Clark, who together with Silverthorne decided to discharge Peterson,gave his testimony.He stated that during the 10-year period ending in Novem-ber 1950, when he managed the mill, there was considerable turnover among theweb drawers, that none of them ever came up to expected production, and thatnone of the web drawers had applied themselves to their work as they shouldhave and were spending too much time away from their work. Clark testifiedfurther that these employees were talked to several times by the supervisorsabout these matters, and that he looked into the physical setup of the jobitself and could find nothing wrong.Clark expressed the opinion that Petersonwas well trained for the job and that in ability she exceeded any web drawerhe had had, but that she was not a satisfactory employee.He testified that hehad observed that Peterson would not apply herself to her work, that is, shedid not work sufficiently fast after she had completed her training, and that shewould not stay at her work the length of time expected of her, thatis, she wasabsent from her place of work on several occasions ; and that therefore she did PACIFIC MILLS397not make expectedearnings.He recalled that he got after Peterson on twooccasions himself and spoke to her about it. Clark also testified that he hadreceived reports from Silverthorne that Peterson was not attending to her work.Clark, however, also testified that in his opinion Peterson's productivity was asgood as any of the web drawers working thereat that time.Concerning the circumstances immediately preceding Peterson's discharge,Clark testified that she had been warned abouther earningson severaloccasionsbut that the last time which he could recall in which he participated occurredduring the discussion in his office with Peterson and Silverthorne concerning thecomputations under the 8 percent pay increase-already alluded to in the pres-entationof events and found to have occurred on October 20-when Petersoncame to his office with Silverthorne.On that occasion, which hadas its purposea discussion of the wage increase and not reprimand, according to Clark, hewarned Peterson about herearningsas a result of her remark that she wassatisfied with the 86 cents an hour and should not the Respondentalsobe satis-fied.Clark then stated that the Respondent was not satisfied with earnings ofaround 86 cents per hour, but that they expectedearningsby the web drawers ofaround $1.20 an hour. Clark testified further that he told Peterson that theRespondent was not satisfied with the minimum of 86 centsan hour andthat shewould have 2 weeks to bring up her earnings or be discharged.Clark thereaftertestified that he did not know whether it was he or Silverthorne who had repri-manded Peterson for low production on this occasion.Later in Clark's testi-mony, it appears that he could recall only one instance of speaking to Petersonabout low production in what he stated could be interpreted as a criticism for lowproduction.This incident, according to Clark, occurred at Peterson's place ofwork after she told him that she thought that the rate of a particular style wasnot properly established and he reviewed the matter and informed her that therate was properly set but that she was not applying herself and he expected herto do better.Concerning a warning of discharge to Peterson if she did not im-prove her earnings at the October 20 discussion, Silverthorne testified that it wasClark who issued the warning to Peterson and that it was given because ofPeterson's askingquestions, the substance of which he could not recall.As already noted, Peterson was discharged on Friday, November 10, payday,3 weeks after the October 20 discussion.During this 3-week period, Petersonhad been off from work because of illness for about a week. The substance ofthe reason Silverthorne gave Peterson at the time of her discharge is low pro-duction.Specifically, Silverthorne told Peterson that she had not made produc-tion and that she was discharged. Peterson told Silverthornethen as she hadtold him earlier in the week that she had beenassigneddifficult or bad workupon which she could not make production, at which time Silverthorne had toldher that she would have to do the work assigned to her or gohome. In his testi-mony Silverthorne admitted that Peterson had complained about difficult workduring the last week as she had on other occasions but denied intentionally as-signing more difficult work to Peterson during that week.During the course of the hearing argument was heard concerning the admis-sibility of certain exhibits and testimony the Respondent offered.The Respond-ent then stated in explanation for Peterson's discharge substantially as follows,that Peterson was not dischargedbecause shewas lower in production thanthe other web drawers, but that she was discharged because her earnings weretoo low, that it discharged 1 or 2 of the web drawers and that the others quitunder reprimand because they like Peterson were not producing sufficiently ; andthat as to Peterson particularly,her earningswere too low from the time shefirst went on piece rate(after 12 weeksof training)despiteher longer experi-ence than the other web drawers with the possible exception of 1 employee 398DECISIONSOF NATIONALLABOR RELATIONS BOARDwho had had longer experience, her earnings did not improve or come up to theRespondent's standards, she did not attend to her work and apply herself, shestayed off her job, and it was the opinion of supervision that she had the abilitybut that she was not trying.The exhibits involved consist of certain tabulations and a graph which wereprepared by the Respondent for the hearing.Also involved is certain derivativetestimony which like the exhibits was received with the understanding thatthe Respondent would disclose the underlying original records without limita-tion.Certain limitations were thereafter imposed by the Respondent andupon the General Counsel's motion, the undersigned struck from the record theexhibits and the testimony derived from the underlying records.The tabulationspurport to show the weekly average hourly piece rate earnings and the totalaverage hourly earnings of certain 6 web drawers, including Peterson.The graphpurports to show the combined weekly average hourly piecerate earnings ofthese 6 web drawers as a group during 1950, in relationship to the 86 centsan hour minimum or makeup point, and in relationship to expectedearningsof $1.19 an hour prior to the 8 percent increase and to $1.29 an hour subse-quent to the increase.These exhibits were based upon the Respondent's recordsknown as weekly timecards which were in turn made up in the course of theRespondent's business from work tickets submitted by the employees.The time-cards, it appears, show for each employee the styles of work performed, therespective rates, the quantity produced, and the total weekly piece rate earningsper hour.Only the last item on the timecards, the weekly total of piece rateearnings per hour, was used to prepare these exhibits, and hence the exhibitsare a partial summary of and substitute for the original records. The Respondentrefused to make the rate information appearing on the cards available to theGeneral Counsel as being confidential, irrelevant, and immaterial, except thatat one point, as already noted, it made the cards available to the General Counsel,including the rate information, for a short period of time when it temporarilyreceded from this position and the General Counsel obtained a cursory inspec-tion of the timecards without limitation.After some discussion, the Respondent limited its purpose in offering theseexhibits to show only that Peterson's earnings like those of each of the otherweb drawers were below expected earnings," and took further the position thatno consideration be given to and no inferences be drawn from any comparisons10 If the Respondent's exhibits had been received and a showing was thus wade of therelationship of the group of web drawers, including Peterson, t, earnings of $1 19 anhour prior to the 8 percent increase and $1 29 an hour after that increase, the recorddoes not contain assurance that these figures represent the Respondent's concepts orstandards of expected earnings or which figures,if any, were actually used in the operationof this mill.As has already been noted concerning the October 20 conference on theoperation of the 8 percent wage increase which had already been granted, according toClark, he informed Peterson that the Respondent expected earnings of about $1.20 anh-)ur.According to a "grievance" slip which Silverthorne testified was a summary ofthe conference and which he executed about the time of the events, Peterson was theninformed that the minimum expected earnings was $1.14 an hour and that the expectedaverage earnings was $1.28 an hour.At the hearing Silverthorne stated that the ex-pected earnings before the 8 percent increase was $1 10 to$1.12 an hour and that afterthe increase it was $1.14.David E Arthur, the Respondent's manager of the southerndivision which embraces the Carrhoro mill, als i testified about expected earnings.Com-putations from his testimony show that the average expected earnings for web drawersbefore the 8 percent increase was $1.19 an hour and that with that increase it was $1.28an hour,and that the minimum expected earnings before the 8 percent increase was $1 05and that with that increase it was $1.14. In any event, according to Silverthorne, itwas Peterson's failure to earn the guaranteed minimum pay (f 86 cents an hour andthat theRespondent's subsidizing her as a regular thing which was the cause for herdischarge. PACIFIC MILLS399between Peterson and the other web drawers. The Respondent maintained thatthe General Counsel may inspect timecards in order to make compilations orotherwise test the validity of the computations it offered and test the truth ofthe testimony derived from these records.However,the Respondent took theposition that the General Counsel would have to limit himself to the matterswhich the Respondent used and insisted were relevant-the weekly earningsfigures of the web drawers, and exclude from consideration the rate paid forthe individual styles of work and how the rates were derived, which mattersthe Respondent viewed as confidential, irrelevant, and immaterial.The General Counsel contending that the partial presentation was mis-leading and that inspection or a presentation of the whole was necessary toshow explanations for the conclusions and/or that other conclusions were indi-cated, pointed out that upon the basis of his cursory examination the tabulationsand the timecardsshowed thatno consideration was given in the tabulationsto the wage increase and that there was a distinct correlation between thestyles assigned and the quantityassignedand the weekly earnings.Specifically,he asserted that the web drawers who were assigned styles rated high, receivedhigh earnings.He urged also that the Respondent's refusal to permit him athorough and practical inspection of the timecards prevented him from settingforth other specific matters of relevancy.Further, on the issue of the relevancyof the rate information, it is noted that the correlation asserted by the GeneralCounsel-that the assignment of high rated styles and high earnings wenttogether-and an analysis of Peterson's assignments bears upon the testimonyof the witness to qualify the exhibits, which is supported by Silverthorne, tothe effect that such a correlation was not possible. Specifically, the testimonyinvolved is to the effect that the rates for the work were based upon timestudies which took into consideration the difficulties or factors of each style andhad the effect of equalizing earnings on each style by establishing rate dif-ferentials.Silverthorne, as has been noted, denied having intentionally as-signed more difficult work to Peterson. Peterson's testimony, on the otherhand, that she was aware of low earnings with certain styles and that she tookthis matter up with management particularly toward the end of her employment,would be supported by such a correlation which would thus tend to refute theRespondent's contentionthatPeterson's production was low orthather earningswere below that which was expected because of her own shortcomings. Inaddition to pointing out that the rate information was relevant and importantto a determination of the facts, on the issue of the confidential nature of theinformation, the General Counsel pointed out that upon the basis of the Respond-ent's testimony, it was the Respondent's practice to disclose this information tothe employees upon their request.The undersigned accordingly rejected theexhibits involved and struck from the record the testimony derived from the time-cards which had been received with the understanding that the timecards wouldbe made available without limitation.The General Counsel sought to have anadverse inference drawn from the Respondent's refusal to make this informationavailable.The undersigned is of the opinion that the General Counsel is entitledto have the adverse inference drawn.The Respondent,as has been noted,does not contend that Peterson was dis-charged because her production was lower than that of the other web drawers.Clark was of the opinion that Peterson's productivity was as good as, andSilverthorne viewed Peterson's earnings as a little better than, those of the otherweb drawers at the time.Clark also admitted that in ability Peterson exceededany web drawer they had had in the 10 years he was manager of the mill. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilverthorne admitted to Peterson, according to her credible testimony, that shewas usually at the head of the production list and earned more than the others."Supervisor Powell, as had already been set forth, also informed Peterson thather work was quite satisfactory and above any of the other web drawers. Coleand Copeland, the other web drawers, each gave credible testimony that Petersonwas a faster worker than she was. It appears also that Peterson was selectedto train another employee as a web drawer.Peterson's credible testimony shows that Silverthorne had on many occasionscome to Peterson's place of work and informed her that the production of allthe web drawers as well as the entire mill was low, that the local managementwas receiving complaintsfromMassachusetts, and that if production was notraised they might move the mill from town. Further, according to Peterson'scredible testimony, Silverthorne got after Peterson personally and it was onone or more of these occasions that Silverthorne told Peterson that her productionwas usually at the head of the list. Silverthorne testified that he had warnedPeterson frequently and for some time after she completed her 12-week trainingperiod that if her earnings were not brought above the makeup point,86 centsan hour, she would have to be discharged.He also testified,as has been notedin the McKnight case, that "grievance" slips weremadeout only after an at-tempt is made to do something with the employee, and that warning of dis-charge was sufficient reason to write up "grievance" slip.Yet, Silverthorne didnot write up a slip on Peterson until after about a year of her employment withthe Respondent.The first slip Silverthorne did write on Peterson is datedOctober 12, 1950, which he explained he wrote up for the record in order toshow that he informed Peterson that her earnings were low, and was executedafter she informed him and Durham of her desire to obtain the aid of a labororganization.Peterson's credible testimony also shows that she was not warned at theOctober 20 wage increase conference that her production was too low or thatitwould have to be brought up in any certain time, and that Clark neverreprimanded her for low production. Silverthorne never spoke to Petersonabout leaving her work.There was one occasion, according to Peterson's credibletestimony, when Supervisor Fyfe reprimanded her and another web drawer,whose employment with the Respondent ceased sometime before Peterson wasdischarged, for not attending to their work when the two went to the restroolntogether as they were getting ready for lunch"11According to Copeland's credible testimony, Silverthorne admitted to her while Peter-son was an employee that Peters-n was the best web drawer he had ever had at themillCopeland also testified that after Peterson was discharged Silverthorne stated thatPeterson could be a good web drawer when she wanted to, but that she talked too much.12Peterson brought a portable radio to the mill on two Saturdays, one in the fall of1949 and the other in the fall of 1,950, to listen to the broadcast of certain North Carolinafootball games.On the occasion in 1949, while her husband was employed by the Respond-ent, he and Supervisor Ashwell Harward, who was then a second hand, sat at her place ofwork and listened to the ball game.On the other occasion in 1950, Peterson tried toreceive the broadcast of the game but the radio did not work pr'perlyOn this occasionin 1950, Harward, who was then engaged in loom fixing as training for the higher positionof shift supervisor which position he obtained in May 19511, heard part of the gamefrom a radio in an employee's car parked on the street while he was at or near a windowin the mill and thereafter reported the score to Peterson.Other employees brought theirradios to the mill and although they were told by their supervisor, Earl C. McCartney.not to bring their radios to the mill, they continued to do soMcCartney admitted thathe "more than likely" told them that they could listen to the radios so long as they didnot neglect their work and create too much confusion.It also appears that while Peterson's husband had been employed by the Respondentprior to May or June 1950, there were occasions when be came by Mrs. Peterson's placeofwork and visited with her and the other web drawers for about 10 or 15 minutesThere were also cccasions in the latter part of the summer of 1950,when Mr. Peterson PACIFIC MILLS401There are other circumstances which reflect upon the Respondent's versionof Peterson's discharge.Prior to the time when Peterson sought the aid ofa labor organization in solving her problems with the Respondent,she recog-nized that the Respondent wanted production and explained that she wantedearnings.To her own and the Respondent's advantage she volunteered to theRespondent that she was willing to spend her own funds in order to visit anotherof the Respondent's plants to learn how the web drawers there were able to earnmore money and thereby increase production. This is hardly the conduct ofan employee who, as the Respondent contends,neglected her obligation to her-self and the Respondent by not doing her work.The Respondent,like anyother business organization,is interested in' increasing production yet it dis-charged Peterson while at the same time it permitted another employee to re-main who was then well beyond the normal training period and did not showprospects of becoming a good producer.Also, at that time the Respondenthad no experienced operator to replace Peterson at a function which was per-formed by a small group of employees and which function the Respondent viewedas a significant link in its operations preceding the actual weaving process.The undersigned concludes and finds that the Respondent discharged Petersonnot because of low earnings,but because she had informed the Respondent ofher intention to go beyond the mill family and seek the aid of a labor organiza-tion in her grievances with the Respondent.It is accordingly found that Re-spondent discharged Sheila D.Peterson on November 10, 1950,in violation ofSection 8(a) (3) and(1) of the Act.3.Roscoe M. DavisThe General Counsel alleges that Roscoe M. Davis was discriminatorily dis-charged on January 19,1951.The Respondent denies any discrimination andthat Davis was discharged, but contends that he was laid off for lack of workon that date.Davis was employed under the supervision of John J.Neal,who was incharge of all of the Respondent'smaintenance and mechanical work.Davisperformed work both at the mill and at the Respondent-owned houses.He didvarious types of work such as bricklaying,machine-shop work,carpentry,plumb-ing, electrical work,and painting,as assigned by Neal.Davis' earnings rangedfrom $1.25 an hour when he was hired in about August 1948 to $1.59 an hourwhen he was last employed.There appears to be no question that Davis wasa satisfactory employee.As already noted in the statement of the events,Davis joined the Unionat the meeting at the McKnights on Wednesday,January 10,1951,and on thenext morning Davis informed Neal of this. Neal then stated that that wasDavis' privilege and/or that he would do the same if he were in a position todo so.That evening or on the next evening,Neal told Davis that he was a"damn fool" for joining the Union, that he did not have to join the Union, andinquired of Davis why he joined the Union.On that occasion or on some otheroccasion before Davis ceased working for the Respondent, Neal told Davis thathe would not discharge Davis for joining the Union.During the afternoon ofFriday, January 19, Neal informed Davis that he was laid off for lack of work.Neal,in his direct testimony,stated that sometime after his first conversationwith Davis about the Union,the plant manager informed him that the operationscame to the emergency door of the room where Mrs Peterson worked, which door opensupon the street,and they spent about 5 minutes in conversation.On these occasionshe brought Mrs. Peterson lunch or a cold drink.It appears that other employees wereaccustomed to go to the same door to receive lunches and drink from their friends andrelatives and stop to talk at the door. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the mill were slackening down and that it looked like he would have to cuthis crew.Further, Neal testified that with decreased mill production, therewould be decreased machine maintenance and repair,resulting in a decrease inhis machine-shop work. In addition Neal stated that Davis was the youngestin terms of service with the Respondent there.Neal continued that after helaid off Davis no one was hired to do machinist work,that he did practically allof it, but that on occasion he had some of his employees,JessieHoward andanother,help out at the shop for a short time.On cross-examination of Neal it was shown that at the time Davis was toldhe was laid off, Howard,who helped out at the machine shop after Davis'employment ended,was doing painting work as Davis had done earlier in hisemployment with the Respondent.Neal also testified that Davis was hired beforeHoward was hired and then stated that seniority was not a factor in theselection for layoff.Neal explained that he selected Davis because he did notneed a man in the shop as much as he did elsewhere.Neal also testified that itwas sometime in the middle of Davis' final week of work that the plant managerinformed him of the decrease in operations,that he paid Davis as usual onFriday morning, and that it was not until sometime that afternoon that he firstinformed Davis that he was laid off.Davis' last principal assignment was in the machine shop doing welding, afunction which Neal at that time performed only on an occasional basis. OnJanuary 19, there was a backlog of about a week's welding work on the bench.During Davis' last few weeks with the Respondent,he had been working withthe electricians on a construction job.This construction job had not been thencompleted.When Neal gave Davis his paycheck as usual on Friday morning,January 19,according to Davis' credible testimony,Neal told him that they wouldall work the next day, Saturday."In October 1951, when a vacancy next arose in Neal's department,Davis wasoffered a job as a fireman at $1.16 an hour.Davis declined this offer,which wasless than his starting pay 21/2years earlier,and explained in his testimony thathe and his wife and 6 children could not live on that income. The undersignedconcludes under the circumstances that the Respondent made this offer as anempty gesture or, in the event the offer was accepted,as a demonstration to itsemployees that self-organizational activities were to their detriment.It thus appears that Davis had satisfactorily performed a variety of mainte-nance tasks during his 21/2 years of service with the Respondent;that he wasterminated without notice on the day he was told to report the next day forSaturday work;that at the time Davis was terminated there was a backlog ofwelding work and the construction work to which Davis had been assigned re-mained to be completed;and that a junior maintenance employee remainedworking.The undersigned accordingly concludes and finds despite Neal's decla-ration that he would not discharge Davis because of the Union,that on January19, 1951, the Respondent had Davis discharged-like it had McKnight and Peter-son-as part of a plan to rid itself of union adherents in violation of Section 8(a) (3) and 8 (a) (1) of the Act. It is found in addition that the Respondentviolated Section 8 (a) (1) of the Act by Neal's inquiry of Davis as to why hejoined the Union.isOn cross-examination,when Neal was first questioned on this subject,he testifiedthat he did not recall telling Davis on Friday,January 19,that he would w-rk the nextday, Saturday.He was then asked if he would deny having so stated to Davis. Nealthereupon testified that he denied it when he testified that he did not recall.At anotherpoint in his cross-examination,Neal testified that he did not remember a certain matterand when asked if he was denying that the event occurred, be testified that he did notdeny it PACIFICMILLSIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE403The activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of the Act, it will be recommended that the Respondent cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the Respondent discriminatorily discharged Hazel L.McKnight on October 27, 1950, Sheila D. Peterson on November 10, 1950, andRoscoe M. Davis on January 19, 1951. It will therefore be recommended thatthe Respondent be ordered to offer McKnight, Peterson, and Davis immediate andfull reinstatement to his or her former or substantially equivalent position 14without prejudice to his or her seniority or other rights and privileges and makeeach whole for any loss of pay suffered by reason of the discrimination, by pay-ment to each of a sum of money equal in amount to that which each would haveearned as wages from the date of the Respondent's discrimination against himor her to the date of the offer of reinstatement less his or her net earnings " to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other such period.Having found that the Respondent has engaged in (1) surveillance of unionmeetings, (2) interrogating an employee as to who had solicited him on behalfof the Union, (3) making annoying and threatening telephone calls, and (4)interrogating an employee as to why he joined the Union, in violation of Section8 (a) (1), it will be recommended that the Respondent cease and desist there-from.In view of these violations and the discrimination found above, theundersigned will, in order to make the recommendations coextensive with thethreat of further violations and to prevent a recurrence of unfair labor prac-tices, recommend that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act."On the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employment ofHazel L. McKnight on October 27, 1950, Sheila D. Peterson on November 10,1950, and Roscoe M. Davis on January 19, 1951, thereby discouraging membershipin the above-named labor organization, the Respondent engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (3) ofthe Act.14TheChaseNational Bank of the City of New York,65 NLRB 827.15 CrossettLumberCompany,8 NLRB 440;Republic SteelCorporation v. N. L. R. B..311 U. S. 7.16May Department StoresV. N. L. R. B.,326 U. S. 376. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By engaging in the acts and conduct summarized in section V, above, en-titled "The Remedy," including discrimination, and thus interfering with, re-straining, and coercing its employees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in the TEXTILE WORKERS UNION OFAMERICA, C. I. 0., or any other labor organization of our employees by dis-charging any of our employees or in any other manner discriminating inregard to their hire or tenure of employment, or any term or condition ofemployment.WE WILL NOT engage in surveillance of union meetings, interrogate our em-ployees as to who has solicited them on behalf of a union, make annoying andthreatening telephone calls, or interrogate our employees as to why theyjoined a union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, tojoin, to assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid, or to refrain fromany or all such activities.WE WILL offer Hazel L. McKnight, Sheila D. Peterson, and Roscoe M. Davisimmediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privilegesand make each of them whole for any loss of pay suffered as a result ofdiscrimination against him.All our employees are free to join, form, or assist any labor organization, andto engage in any self-organization or other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from suchactivities except to the extent that such right is affected by an agreement madein conformity with Section 8 (a) (3) of the Act.PACIFIC MILLS, CARRBORO,WOOLEN MILLS DIVISION,Employer.By ----------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.